The decision of this court handed down on March 14,1930,  is hereby amended to read as follows: Judgment reversed upon the law, with costs, and complaint dismissed, with costs, and without prejudice, upon the ground that plaintiff failed to prove facts sufficient to constitute the cause of action alleged in the complaint. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Carswell, Scudder and Tompkins, JJ., concur; Lazansky, P. J., and Young, J., dissent and vote to affirm, being of opinion that respondent was entitled to judgment for a lien to the extent of the amount of money paid by respondent to the cemetery association at the instance of appellant. Settle order on notice.